UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                             FILED
                                                                                        MAY 1 3 2n10
                                                                                 Clerk, U.S. District & Bankruptc~
Karlos Latwian Harris,                                 )                         Courts for the District of ColumbIa
                                                       )
       Plaintiff,                                      )
                                                       )
       v.                                              )       Civil Action No.:
                                                       )
United States of America,                              )
                                                       )
       Defendants.                                     )                     10 (,.773
                                    MEMORANDUM OPINION

       The plaintiffhas filed an application to proceed without prepayment of fees and a pro se

complaint. The application will be granted and the complaint will be dismissed without

prejudice.

       The plaintiff, an inmate under sentence imposed by a Michigan state court, has filed a

complaint for declaratory relief "that would end the controversy surrounding [his] legal status."

Compl. at 2. Acknowledging that he was born in Arkansas, he characterizes himself as "not a

citizen," id. at 4 ~ 3, but an "irrevocable trust," id. 5 ~ 1, and seeks a declaratory judgment that he

is "foreign to the United States' jurisdiction," and that he may "operate in an official capacity

within the jurisdiction of the United States as trustee and secured party for that trust Karlos

Latwian Harris," id. at 7 ~~ 1,3.

       Whether this complaint presents "an indisputably meritless legal theory," or is based on

"factual contentions [that] are clearly baseless" and "describ[e] fantastic or delusional scenarios,"

it warrants dismissal on either account. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989)

(determining that courts are authorized by 28 U.S.C. § 1915(e) to dismiss claims based on




                                                                                                                       ·tf
meritless legal theories, and that they have the "unusual power to pierce the veil of the

complaint's factual allegations and dismiss those claims whose factual contentions are clearly

baseless"). Accordingly, this complaint will be dismissed under 28 U.S.C. § 1915(e)(2)(B)(i)

(requiring dismissal of frivolous complaints).1

       A separate order accompanies this memorandum opinion.




       1   This decision constitutes a "strike" for the purposes of28 U.S.C. § 1915(g).

                                                  -2-